DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“target detection unit…”in claims 1, 9, and 11.
“determination unit…”in claims 1, 9, and 11.
“upper limit storage unit…”in claims 1, 6-8 and 11.
“target acceleration setting unit…”in claims 1, 2, 6-8 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Support information found in the specification as ECU at page 8, line 10- page 9 line 2 and camera, at page 7 lines 14-20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi (JP 2006-88770, hereinafter Takeshi, already of record in IDS) in view of Takeshi (JP 2006-88771, hereinafter Takeshi771, already of record in IDS). The paragraph numbers refer to the machine translation attached.
Regarding claims 1 and 11, Takeshi teaches:
A cruise control device applied to a vehicle including a target detection unit configured to detect targets present in front of an own vehicle in a cruising direction thereof (See at least Takeshi: Fig. 1, Para. 6 and 7), including a following control unit configured to recognize, as a following target, a target for following among the targets detected by the target detection unit (See at least Takeshi: Fig. 9-11, Para. 27-28), to set a target acceleration such that the following is performed with a target inter-vehicular distance being maintained with respect to the following target, and (See at least Takeshi: Para. 1, Para. 9-11) to perform a following control of controlling an acceleration of the own vehicle based on the set target acceleration while the own vehicle is following the following target, and (See at least Takeshi: Para. 9-11) setting the target acceleration such that a speed of the following target relative to the own vehicle is increased by a predetermined speed in a case where a distance between the own vehicle and the following target becomes shorter than the target inter-vehicular distance during a period of execution of the following control by the following control unit, the cruise control device comprising (See at least Takeshi: Para. 10-11):
a determination unit configured to determine whether a small vehicle switching state has occurred or not, the following target having been switched to the target different from the target recognized as the following target so far during the period of execution of the following control by the following control unit and a vehicle type of the switched target being a small vehicle in the small vehicle switching state (See at least Takeshi: Para. 25-32);
an upper limit storage unit configured to store, as an upper limit value, the target acceleration set before determination as the small vehicle switching state by the determination unit under a (See at least Takeshi: Para. 9-11) and…
Yet, Takeshi does not explicitly teach:
a target acceleration setting unit configured to set the target acceleration to equal to or lower than the upper limit value stored in the upper limit storage unit during a period until the following control performed for the target, which has been determined as the small vehicle, as the following target ends after the determination unit has determined that the small vehicle switching state has occurred.
However, in the same field of endeavor, Takeshi771 teaches:
a target acceleration setting unit configured to set the target acceleration to equal to or lower than the upper limit value stored in the upper limit storage unit during a period until the following control performed for the target, which has been determined as the small vehicle, as the following target ends after the determination unit has determined that the small vehicle switching state has occurred (See at least Takeshi771: Fig. 8-11, Para. 26-52).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cruise control device applied to a vehicle of Takeshi, to incorporate target acceleration control, as taught by Takeshi771, for the benefit of performing travel control without giving a driver a sense of incongruity, thereby to increase riding quality (see at least Takeshi771: Para. 4).

Regarding claim 6, Takeshi in combination with Takeshi771 teaches the cruise control device according to claim 1. Takeshi further teaches:
 (See at least Takeshi: Para. 9-11).

Regarding claim 7, Takeshi in combination with Takeshi771 teaches the cruise control device according to claim 1. Takeshi further teaches:
wherein in a case where the upper limit value stored in the upper limit storage unit is a positive value, the target acceleration setting unit limits the target acceleration with zero being taken as the upper limit (See at least Takeshi: Para. 9-11).

Regarding claim 8, Takeshi in combination with Takeshi771 teaches the cruise control device according to claim 1. 
Yet, Takeshi does not explicitly teach:
wherein the switched following target is a motorcycle, and
the target acceleration setting unit is configured to use the upper limit storage unit as the 10 motorcycle accelerates, even in a situation where the motorcycle has accelerated to pass the target that has been recognized as the following target so far, the own vehicle is prevented from approaching the target which has been recognized as the following target before the motorcycle at an acceleration exceeding the stored upper limit.
However, in the same field of endeavor, Takeshi771 teaches:
wherein the switched following target is a motorcycle (See at least Takeshi771: Para. 39), and
the target acceleration setting unit is configured to use the upper limit storage unit as the 10 motorcycle accelerates, even in a situation where the motorcycle has accelerated to pass the target that has been recognized as the following target so far, the own vehicle is prevented from approaching  (See at least Takeshi771: Fig. 8-11, Para. 39-40; Para. 48-52).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cruise control device applied to a vehicle of Takeshi, to incorporate target acceleration control, as taught by Takeshi771, for the benefit of performing travel control without giving a driver a sense of incongruity, thereby to increase riding quality (see at least Takeshi771: Para. 4).

Regarding claim 9, Takeshi in combination with Takeshi771 teaches the cruise control device according to claim 1. Takeshi further teaches:
wherein the target detection unit includes an image capturing device configured to capture at least an image in front of the own vehicle in the cruising direction thereof (See at least Takeshi: Para. 6), and
the determination unit determines, based on information on the image captured by the image capturing device, whether a type of the following target is the small vehicle (See at least Takeshi: Para. 25-27).

Regarding claim 10, Takeshi in combination with Takeshi771 teaches the cruise control device according to claim 1. Takeshi further teaches:
wherein the target inter-vehicular distance is set longer as a speed of the own vehicle increases (See at least Takeshi: Para. 21-23).

Claims 2, 3, 5 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Takeshi771 as applied to claim 1 above, and further in view of Yusuke (JP 2014-148293, hereinafter Yusuke, already of record in IDS).
Regarding claim 2, Takeshi in combination with Takeshi771 teaches the cruise control device according to claim 1. 
Yet, Takeshi in combination with Takeshi771 does not explicitly teach:
wherein the target acceleration setting unit cancels the control of setting the target acceleration to equal to or lower than the upper limit value under a condition where the distance between the own vehicle and the following target is longer than a predetermined distance.
However, in the same field of endeavor, Yusuke teaches:
wherein the target acceleration setting unit cancels the control of setting the target acceleration to equal to or lower than the upper limit value under a condition where the distance between the own vehicle and the following target is longer than a predetermined distance (See at least Yusuke: Para. 33).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cruise control device applied to a vehicle of Takeshi in combination with Takeshi771, to incorporate accelerating control, as taught by Yusuke, for the benefit of suppressing unnecessary control when an interrupted vehicle moves in a direction away from the same lane with respect to the host vehicle, thereby to increase riding quality (see at least Yusuke: Para. 9).

Regarding claim 3, Takeshi in combination with Takeshi771 teaches the cruise control device according to claim 1. Takeshi further teaches:
(See at least Takeshi: Para. 25-32)…
Yet, Takeshi in combination with Takeshi771 does not explicitly teach:
…under a condition where the distance between the own vehicle and the following target becomes shorter than the predetermined distance during the period of execution of the following control.
However, in the same field of endeavor, Yusuke teaches:
…under a condition where the distance between the own vehicle and the following target becomes shorter than the predetermined distance during the period of execution of the following control (See at least Yusuke: Para. 53-55).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cruise control device applied to a vehicle of Takeshi in combination with Takeshi771, to incorporate condition of distance becoming shorter, as taught by Yusuke, for the benefit of suppressing unnecessary control when an interrupted vehicle moves in a direction away from the same lane with respect to the host vehicle, thereby to increase riding quality (see at least Yusuke: Para. 9).

Regarding claim 5, Takeshi in combination with Takeshi771 and Yusuke teaches the cruise control device according to claim 2. 
Yet, Takeshi in combination with Takeshi771 does not explicitly teach:
wherein the predetermined distance is set equal to the target inter-vehicular distance.
However, in the same field of endeavor, Yusuke teaches:
(See at least Yusuke: Para. 33).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cruise control device applied to a vehicle of Takeshi in combination with Takeshi771, to incorporate predetermined distance, as taught by Yusuke, for the benefit of suppressing unnecessary control when an interrupted vehicle moves in a direction away from the same lane with respect to the host vehicle, thereby to increase riding quality (see at least Yusuke: Para. 9).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Takeshi771, in view of Yusuke as applied to claim 2 above, and further in view of Broxmeyer (US 4965583, hereinafter Broxmeyer).
Regarding claim 4, Takeshi in combination with Takeshi771 and Yusuke teaches the cruise control device according to claim 2. 
Yet, Takeshi in combination with Takeshi771 does not explicitly teach:
wherein the predetermined distance is a distance shorter than the target inter-vehicular distance and longer than a rapid deceleration distance required to avoid the own vehicle if the own vehicle rapidly slows down.
However, in the same field of endeavor, Yusuke teaches:
wherein the predetermined distance is a distance shorter than the target inter-vehicular distance (See at least Yusuke: Para. 50-55) and …
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cruise control device applied to a vehicle of Takeshi in combination with Takeshi771, to incorporate predetermined distance, as taught by Yusuke, for the (see at least Yusuke: Para. 9).
Yet, Takeshi in combination with Takeshi771 and Yusuke does not explicitly teach:
…longer than a rapid deceleration distance required to avoid the own vehicle if the own vehicle rapidly slows down.
However, in the same field of endeavor, Broxmeyer teaches:
…longer than a rapid deceleration distance required to avoid the own vehicle if the own vehicle rapidly slows down (See at least Broxmeyer: Col. 2, lines 37-40).
Therefore, it would be obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the cruise control device applied to a vehicle of Takeshi in combination with Takeshi771 and Yusuke, to incorporate longer distance for rapid deceleration, as taught by Broxmeyer, for the benefit of preventing collisions between automatically controlled vehicles, thereby to increase safety (see at least Broxmeyer: Col. 1, lines 8-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG
Examiner
Art Unit 3663B



/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663